Title: To James Madison from Daniel Buck, 26 February 1808
From: Buck, Daniel
To: Madison, James



Sir
Norwich (Vermont) 26. Feby. 1808

If Mr. Spooner, printer at Windsor, fulfills his engagement, you will have sent you by next mail, his paper, containing a piece under my signature, and by which I shall be gratified if you do me the honour to peruse it.
I should have deemed it a happy circumstance, could the tedious digressions, and unpleasant allusions, with which it is burthened, have been omitted: but Justice, candour, and policy, all forbade it.  Justice to myself, as the piece exhibits the true reasons, why I was formerly in opposition to what was called republican measures; candour, as I sincerely believe that a majority of my Federal brethren, in this section of the Union, accord to my sentiments; and policy, as it furnishes a fair pretext to others of that class, to change their ground, who, from inveterate prejudice, might be violent in opposition, if they found supporters; but nevertheless might feel an insurmountable reluctance, to being left as it were alone, or with a very small minority.
Being totally ignorant of the views of our Cabinet, or the state of Negociations, I had doubts as to the propriety of publishing, a thing of this kind, at the present time; but coming from an obscure place in the Union; and from a still more obscure individual, excluded from all intercourse with the Executive, holding no office whatever, and claiming no influence in public concerns; It was which it will be my object, to recall to their remembrance, that unlimited confidence they once had in our present leaders, if possible to lessen those inexpressible terrors (the constant burthen of their song) arising from a consideration of the gigantic power of Boneparte, and to amplify upon the provocations of war against England, and the benefits, resulting to America, from an overthrow of that government; observing in it, that low, vulgar stile, with which I am most familiar, and which is best calculated, for the illiterate and uninformed multitude.  But if I find that the present piece is suppressed in the National Intelligencer, I shall recieve it as a Just rebuke for my temerity, and a signal that I am to desist, which I shall readily Obey.  I have the honour to be, with intire confidence, great respect, and profound veneration Sir, Your Obedt. Sert.

Daniel Buck

